DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 11/24/2021.
Claims 1 and 3-7 are pending while claims 8-20 are canceled.
Claims 1 and 3-7 and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to user transaction processing based on user biometric with limited time validity and token ID in which the transaction is generated and recorded on block chain ledger after receiving signatures from plurality of block chain peers for the transaction wherein metadata of the transaction is encrypted to generate biometric token associated with the token ID that is communicated with the user.
Generating a block chain transaction that includes encrypted biometric template based on biometric sample received from a user is old and well known as evident by prior art of Gadnis et al. (US 2018/0285879) (Fig. 4; Pars. 20, 33, 45).
The closest prior art of Wu (US 2019/0109709) discloses recording a token proposal to a block chain (Abstract, Fig. 2; Pars. 9-10, 21-23, 28).
However, neither Gadnis nor Wu teach generating a block chain transaction that includes the encrypted biometric template, a time of expiry, and a token ID, generate a biometric token by encrypting metadata of the transaction after receiving signatures from a plurality of block chain peers with respect to the generated block chain transaction which is recorded on a block chain ledger.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination generate a block chain transaction that includes encrypted biometric template based on biometric sample received from a user, a time of expiry and a token ID, transmit to biometric token that is generated by encrypting metadata of the block chain transaction after receiving signatures from a plurality of block chain peers with respect to the generated block chain transaction and recorded on a block chain ledger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685